Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Response to Amendment
Claims 1-5, 7-12, and 14 are presented. Claims 1, 2, 4, and 11 are amended. 

Response to Arguments
Rejections under 35 USC 112(a)
Applicant has amended claim 1 and subsequent claims in order to narrow the scope of the claims to bring them in line with the scope of the disclosure. The amendment to claim 1 overcomes the rejection under 35 USC 112(a). 

Rejections under 35 USC 112(b)
Applicant’s amendments overcome all of the rejections under 35 USC 112(b). New issues are presented. 

Prior art rejections
Applicant argues that the presently pending claims do not recite a self-propagating high temperature synthesis (SHS) process. Applicant states that the presently pending claims are clearly different than Yeh (remarks page 6) but then goes onto provide an analysis of the SHS process that shows it meets most of the claimed limitations (powder charging page 6, exothermic heat of reaction driven page 7, and that the method is ideally suited for making powders including ceramics page 7) without clearly pointing out a patentable difference. Applicant argues, without evidence, that SHS processes are not suitable for small particle sizes. This argument is not commensurate in scope with the claims. Claim 1 only requires the precursor materials and final powder particles are less than 500 micrometers. 500 micrometers is substantially different than the nanometer range. So whether the prior could or could not function with particles of such a small size doesn’t affect whether the claims are met or not. Furthermore, the bare statement that the process doesn’t work with small particles is in contradiction with the art. Yeh provides several examples where the particle sizes are in the ranges of just a few micrometers which is close to the nanometer range and would be considered small (Yeh page 5 2.4 Combustion Synthesis of Intermetallics 1-50 micrometers).
Applicant’s assertion that the claimed process is not intended to cover SHS does not serve to distinguish Yeh from the present claims. The claims neither specifically exclude an SHS process nor do they positively recite a process that is not met by the steps of SHS. The broadest reasonable interpretation of the claims covers a process which propagates by self-heating which is a key aspect of SHS. Claim 1 does recite several options for a step that must be included in the process but these are not exclusive of SHS. For instance, “laser initialization” is simply a description of the means by which the reactants are initially brought to temperature. Yeh discloses that an SHS process can similarly by initialized with a laser (Yeh page 1 col 1). As is discussed below this teaching meets the claim 

Applicant argues that Yeh does not disclose the starting mixture should be fed in the form of granules. Applicant relies on the use of the term granules as a distinguishing feature throughout the arguments. Other than the associated numerical size requirement of the granules it is not clear that the term implies a particular structure that is exclusive of other discrete materials (e.g. powder or pellets). So it is not readily apparent as to why the claims are distinguished from the art for describing a process with different but similar language (granules versus pellets). Yeh provides sufficient teachings that determination of the powder size would be readily apparent to a person of ordinary skill through routine experimentation but Applicant does not address this argument. For these reasons the arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that that the process directly produce composite powder particles and provides a group for the options. Not all the elements of the group are composites as the term is used in the art. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). A composite powder has two or more constituents joined together (e.g. TiC-Fe Tic-Al2O3). The group includes compounds such as TiC and Al2O3 which are not composites. It is not clear if the compounds must be combined with other compounds in the final product to make a composite. The term is indefinite because the specification does not clearly redefine the term.
Claims 2-5, 7-12, and 14 are rejected due to dependency on claim 1. 

Claim 11 requires the produced powder particles have improved flowability. It is not clear what the particles are improved relative to as they are newly produced. They claim is indefinite because it is not clear what amount of flowability is required of the particles. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites a specific closed group of materials for the final form of the powder particles. Both claims 3 and 12 recite material groups that are broader than the list in claim 1 (e.g. claim 3 molybdenum and claim 12 oxide-oxide particles). The claims fall to limit because reciting a narrow group followed by a broad group is not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Claim 10 recites “the start material mixture feed, heat of the reactor and processing time are controllable and adjustable in the reactor”. Adjustable and controllable, although broad are not indefinite. For the purpose of examination the broadest reasonable interpretation is used and for clarity of the record is made clear, the claim is interpreted to require a process where feed, temperature, or time could be adjusted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-5, 7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (“Encyclopedia of Materials: Science and Technology, 2010”).
Claim 1, 3, 4, 7, 10, 11, 12 and 14: Yeh discloses combustion synthesis is an energy efficient way to produce materials as compared to conventional heating methods (page 1). Yeh teaches combustion synthesis occurs in two modes self-propagating high-temperature synthesis and thermal explosion (page 1). The self-propagating synthesis takes a certain amount of initial input energy in the form of heat then the reaction is sustained because it is exothermic (page 1). Yeh teaches that the energy can be initialized by a laser (page 1 col 1). Yeh teaches that titanium carbide is one example material that could be made by starting with a titanium and carbon source in powder form (page 1 and page 2 2.1 Combustion Synthesis of Carbides). Yeh further discusses examples with Ni-Al and Ti-Al which show that the materials are charged in powder form and mixed (pages 5-6). Figure 3 is a temperature versus time graph for a typical self-propagating high temperature synthesis (SHS) formation reaction and would seem to indicate the reaction is controllable. 
Yeh indicates that the mixed powders are normally formed into pellets, implying in some situations it is acceptable to not form the pellets (page 1 col 2). As is discussed in the response to arguments section above granule does not have a clear definition or has any instruction that it is exclusive of size by itself. Since the commonly used pellets are taught to include a mixture of two materials they reasonably appear to meet the broadest reasonable interpretation of a granule. Yeh gives examples of the initial powder sizes for some of the intermetallic examples, Ni 3-7 um Al 40 um Ti 45 um but does not specify the size of the pellets. Yeh provides several examples of products that can be made including at least titanium carbide which is made from a titanium powder and a carbon powder (page 1 and pages 7-8 5. Applications of SHS Products and Techniques). Given the sizes of the starting materials 
Claim 14 is a product by process claim. MPEP 2113. The requirements of claim 14 are met by the powders taught by Yeh as no additional structure is required. 

Claim 2: Yeh teaches combining combustion synthesis with thermite reactions in order to produce a product with a uniform phase distribution (4. Combustion Synthesis Involving Thermite Reactions page 7). The reaction includes aluminide oxide, titanium oxide, and other materials such as Ti-B (4. Combustion Synthesis Involving Thermite Reactions page 7). Therefore, reaction combined with a thermite reaction meets the limitation of an additional binder due to the presence of titanium oxide. 
Claim 5: Figure 3 depicts a heating coil as the heat source, a heating coil passes a current through a wire increasing the temperature due to the resistance of the wire. Yeh also teaches that a laser based source can be used to initially heat up the reactant materials (page 1 col 1). 
Claim 7: Figure 3 depicts the temperature profile versus time for an example reaction and the reactions are on the scale of 1400-1700 C with durations of less than 12-14 seconds. One of the trends indicates that there is a positive correlation between powder pack density and reaction time. Another trend is a positive correlation between peak combustion temperature and preheat temperature. Given these trends a person of ordinary skill in the art would easily be able to select or adjust the peak combustion temperature and synthesis duration. In other words, the density and preheat temperature are result effective variables for process parameters. MPEP 2144.05 provides that there is a motivation regarding optimization of result effective variables through routine experimentation. Yeh discusses this further in section 2.4 on pages 5-6. Thus, the temperature and time requirements are obvious in view of Yeh.
Claim 9: Yeh discloses an example where Argon is the atmosphere of the reactor (page 7 col 1). Argon meets the limitation because its use would avoid oxidation. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (“Encyclopedia of Materials: Science and Technology, 2010”) as applied to claim 1 above, further in view of Cocco (“Introduction to Fluidization”)
Claim 8: Yeh discloses the method according to claim one. Yeh does not teach fluidizing the mixture in the reaction zone. 
Cocco teaches the benefits and basic principles of fluidization (Cocco Title and page 21). Cocco teaches that despite some drawbacks fluidization of particles can increase heat transfer, easily move powders (which is a benefit for mixing), and increase the ability to process materials with a wide particle size distribution (Cocco page 21 col 1). Yeh teaches a thermal synthesis process so increasing the heat transfer properties of the reactants is advantageous for creating a more efficient process. The other two benefits decreased resistance to movement and widened processing window are advantageous for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Yeh by fluidizing the powder through means of an upward gas flow in order to increase heat transfer, decrease powder movement resistance, and process a wide distribution of powder sizes because the process would more efficient and flexible.

Claims 1-5, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khazai US 5,108,962 in view of Yeh (“Encyclopedia of Materials: Science and Technology, 2010”).
Claims 1, 3, 5, 11, 12, and 14: Khazai teaches a method of making boron carbide/titanium diboride composite ceramic powders (Khazai Abstract). Khazai teaches there are two main steps (a) mixing the powders of boron carbide and titanium source with sizes of roughly less than 20 micrometers and (b) charging the material into a reactor where sufficient heating occurs to form titanium diboride and the composite (Khazai Abstract). These two steps meet the following process steps forming granules of less than 500 micrometers from two components and feeding the material into a reactor and performing a thermal process. The reaction comprises a heat source (Khazai induction furnace or resistance furnace col 6 lines 62-67). Khazai teaches example 1 which produces titanium boride particles of less than 1 micrometer and displays the grains in figure 3. The larger grains are boron carbide and are larger than the titanium boride but less than 500 micrometers. The formation of titanium diboride is an exothermic reaction so as same heating and chemical reaction occurs in Khazai as the instant specification the same exothermic reaction would at least partially drive the composite formation. 
Khazai teaches the reaction is heated by an induction heater or a resistance heater but does not specify if the thermal process is one of the processes listed in claim 1. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to a person ordinary skill in the art to modify the heating source of Khazai to include a laser to initialize the reaction since the laser initialized process taught by Yeh increases efficiency, is simple, and produces a purer product. 
Claim 14 is a product by process claim. MPEP 2113. The requirements of claim 14 are met by the powders taught by Khazai in view of Yeh as no additional structure is required.

Claim 2: Khazai teaches adding carbon to the mixture when a reducible titanium source is used (Khazai col 5 lines 10-20). 
Claim 4: Khazai teaches example 1 which heats the mixture to 1650 C.
Claim 9: Khazai teaches that argon gas can be the atmosphere of the reaction which prevents oxidation (Khazai col 6 line 32). 
Claim 10: Khazai teaches examples with different compositions, heating times, and temperatures (Examples 1-5). Based on the claim interpretation above this taken to meet the limitation of controllable. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khazai US 5,108,962 in view of Yeh (“Encyclopedia of Materials: Science and Technology, 2010”) as applied to claim 1 above, further in view of Cocco (“Introduction to Fluidization”)
Claim 8: Khazai in view of Yeh renders obvious the method according to claim one. Khazai does not teach fluidizing the mixture in the reaction zone. 
Cocco teaches the benefits and basic principles of fluidization (Cocco Title and page 21). Cocco teaches that despite some drawbacks fluidization of particles can increase heat transfer, easily move powders (which is a benefit for mixing), and increase the ability to process materials with a wide particle size distribution (Cocco page 21 col 1). Khazai teaches a thermal synthesis process so increasing the heat transfer properties of the reactants is advantageous for creating a more efficient process. The other two benefits decreased resistance to movement and widened processing window are advantageous for mixing materials and lowering fabrication requirements of the precursor powder. Cocco teaches that a powder is fluidized when an upward gas flow applies to a drag force to powder that is in equilibrium with the force of gravity (Cocco pages 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Khazai by fluidizing the powder through means of an upward gas flow in order to increase heat transfer, decrease powder movement resistance, and process a wide distribution of powder sizes because the process would more efficient and flexible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J KACHMARIK/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736